Title: From Thomas Jefferson to Abraham Bradley, Jr., 1 September 1806
From: Jefferson, Thomas
To: Bradley, Abraham, Jr.


                        
                            Monticello Sep. 1. 06.
                        
                        Th: Jefferson presents his compliments to mr Bradley and now returns him the papers of Judge Toulmin, mr
                            Gaines Etc. not knowing where to direct to mr Granger, he asks the favor of mr Bradley to superscribe the proper
                            direction on the inclosed letter & to forward it to him.
                    